IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-84,219-01


                        EX PARTE TRAMAINE SAMPSON, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 1185990-A IN THE 228TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of delivery of a

controlled substance and sentenced to twenty-seven years’ imprisonment. The Fourteenth Court of

Appeals affirmed his conviction. Sampson v. State, No. 14-09-991-CR (Tex. App.—Houston [14th]

Jan. 25, 2011).

        Applicant contends that he never received notice from his counsel regarding the appellate

court’s decision in his direct appeal. Appellate counsel filed an affidavit with the trial court stating

that she timely sent a notice to Applicant at the Coffield Unit which was signed for by their mail
                                                                                                        2

room on February 8, 2011. Applicant responds that he was never housed at the Coffield Unit and

therefore never received counsel’s letter. Applicant has alleged facts that, if true, might entitle him

to relief in the form of an out of time petition for discretionary review. Ex parte Riley, 193 S.W.3d
900 (Tex. Crim. App. 2003). In these circumstances, additional facts are needed. As we held in Ex

parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial court is the appropriate

forum for findings of fact.

       The trial court shall order the Texas Department of Criminal Justice’s Office of the General

Counsel to file an affidavit listing Applicant’s housing assignments, specifically the time frame when

his direct appeal was pending from January 2011 through February 2011. The affidavit should also

state whether Applicant received any legal mail during that time frame, no matter which unit he was

housed in at the time.

       The trial court may also order depositions, interrogatories or a hearing. If the trial court elects

to hold a hearing, it shall determine whether Applicant is indigent. If Applicant is indigent and

wishes to be represented by counsel, the trial court shall appoint an attorney to represent Applicant

at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall make findings of fact and conclusions of law as to whether Applicant

received legal mail during the time frame of January to February of 2011. The trial court shall also

make any other findings of fact and conclusions of law that it deems relevant and appropriate to the

disposition of Applicant’s claim for habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or
                                                                                                  3

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: February 24, 2016
Do not publish